ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant moves for rehearing upon the proposition alone that the testimony was insufficient to sustain a conviction for swindling, because appellant made no representation or statement that a check given by him to the injured party, which was accepted and relied upon, was good, or that he had sufficient funds in the bank to meet it. No authorities are cited in support of appellant’s proposition insofar as it involves a matter of law. We are unable to agree with same. In addition to the authorities cited in our original opinion, see Noblitt v. State, 103 Texas Crim. Rep., 550; Morrow v. State, 116 Texas Crim. Rep., 605. Under the statute as it now is, it appears that swindling may be predicated upon the giving of a worthless check upon which property is obtained, regardless of whether other statements are made by the alleged swindler as to the value of the check, or the fact that he has money in the bank with which to pay it.
The motion for rehearing will be overruled.

Overruled.